Citation Nr: 0308333	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for Barrett's 
esophagus.

3.  Entitlement to service connection for a lymph node 
disorder secondary to Agent Orange exposure.

(The issues of entitlement to service connection for a joint 
disorder, to include thoracic outlet syndrome, bursitis and 
hyperabduction; service connection for residuals of a left 
rib injury; and entitlement to service connection for a 
chronic skin disorder will be addressed in a separate and 
forthcoming decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  
In addition, the veteran had periods of active duty for 
training (ADT) from September 1972 to September 1973, which 
included ADT in July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for bilateral hearing loss, 
residuals of a left rib injury, Barrett's esophagus, and a 
lymph node disorder.

The Board is undertaking additional development on the issues 
of service connection for a joint disorder, service 
connection for residuals of a left rib injury, and service 
connection for a chronic skin disorder pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3099, 3105) (January 
23, 2002) (codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
service connection for bilateral hearing loss, Barrett's 
esophagus, and a lymph node disorder has been obtained, and 
the VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to the claims, the evidence 
necessary to substantiate the claims, and what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran has auditory thresholds greater than 40 
decibels at two frequencies bilaterally.

3.  The evidence reasonably shows that the veteran's 
bilateral hearing loss had its origins in service.

4.  Competent evidence of a nexus between the diagnosis of 
Barrett's esophagus and the veteran's service, to include 
Agent Orange exposure, is not of record.

5.  The evidence does not reasonably show that the veteran 
currently has a diagnosed lymph node disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).

2.  Barrett's esophagus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  A lymph node disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002). Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination 
addressing his claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date regarding the claims being 
addressed in this decision.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the July 1999 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  In this issuance, the RO also 
cited to the provisions of 38 C.F.R. § 3.159 (2002), 
indicating that the VA would obtain all identifiable medical 
records (providing that the veteran provided signed releases, 
as necessary) and that, if such efforts proved unsuccessful, 
the VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claims under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification accomplished by 
the RO, the Board finds that full compliance with the 
provisions of these newly enacted laws has already been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claims in this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Bilateral Hearing Loss

Factual Background

Service medical records indicate that, at the February 1969 
entrance examination, puretone thresholds were as follows:

 

Puretone thresholds at a September 1970 examination were as 
follows:

 

Puretone thresholds at a July 1972 National Guard enlistment 
examination were as follows:

 

Right high frequency hearing loss was noted on the 
examination report.

At an October 1995 VA examination, puretone thresholds were 
as follows:

 

Speech recognition scores were 100 percent in the right ear 
and 96 percent in the left ear.

A January 1996 rating decision granted service connection for 
tinnitus.  The decision indicated that the evidence showed 
exposure to noise in service with no evidence of noise 
exposure subsequent to service.

A March 1996 VA treatment note reported that the veteran 
complained of ringing in his ears and decreased hearing 
bilaterally.  The diagnosis was tinnitus and decreased 
hearing secondary to acoustic trauma.

The veteran testified before a hearing officer at a hearing 
held at the RO in August 1996.  He testified that he began to 
experience hearing loss in during service after being exposed 
to artillery firing in 1970 when his firebase was overrun.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for bilateral hearing loss.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order to establish service connection, there must be evidence 
of both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes.  His 
auditory threshold is greater than 40 decibels at two 
frequencies bilaterally.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that service medical records are not entirely 
dispositive with regard to whether the veteran manifested a 
loss in hearing acuity while in service, although a deficit 
is apparent.  Service connection is noted to be in effect for 
tinnitus, with tinnitus having been derived from recognized 
noise exposure.  The July 1972 examination report does 
specifically note right high frequency hearing loss.

The March 1996 VA treatment note indicated that the veteran's 
bilateral hearing loss was secondary to acoustic trauma.  
Accordingly, as there is no evidence of record of significant 
noise exposure after military service, and resolving all 
doubt in favor of the veteran, it is reasonable to suppose 
that hearing loss had in service origins and service 
connection for bilateral hearing loss is granted.

III.  Barrett's Esophagus

Factual Background

Service medical records are negative for complaints, symptoms 
or findings related  to a gastrointestinal disorder.  A July 
1972 report of medical history indicated that the veteran 
responded negatively to an inquiry as to whether he had 
problems with frequent indigestion or stomach trouble.  
Service personnel records indicate that the veteran served in 
Vietnam.

A June 1992 private treatment note stated that the veteran 
reported experiencing troubling heartburn since 1984.  The 
physician noted that the veteran had esophogeal reflux.  The 
physician went on to state that the veteran probably had 
Barrett's esophagus.  He also noted that the veteran had a 
small hiatal hernia.

In an October 1992 private treatment note, after taking 
esophogeal biopsies, the physician noted there was no 
evidence of Barrett's esophagus.  The physician indicated 
that the veteran had had biopsies in the past consistent with 
Barrett's esophagus.  The physician also noted that the 
veteran had a moderately large hiatal hernia.

A January 1995 Agent Orange examination report indicated that 
the veteran reported constant heartburn since 1971.  The 
diagnosis was listed as Barrett's esophagus.

An October 1995 VA examination report stated that the veteran 
reported being diagnosed with Barrett's esophagus.  The 
examiner noted a diagnosis of esophagitis by history with no 
residuals or sequelae indicated.

VA treatment notes from December 1998 to December 2001 
reported that the veteran sought treatment for gastro-
esophogeal reflux disease noted by history as Barrett's 
esophagus.

Criteria

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma;Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for Barrett's esophagus.  The Board notes that the 
service medical records are silent for complaints, symptoms 
or findings that could be related to a gastroesophageal 
disorder.  In a July 1972 report of medical history, 
completed by the veteran at that time, he did not report any 
indigestion or stomach problems.

The earliest evidence of a gastroesophogeal disorder of 
record is the June 1992 private treatment note.  That 
treatment note states that the veteran reported that his 
severe heartburn began in 1984.  Other treatment records, 
both VA and private, similarly refer to a history of 
Barrett's esophagus, but do not relate that disorder to 
service.  Accordingly, the Board finds that there is no 
competent evidence of a nexus between the veteran's current 
diagnosis of Barrett's esophagus and service.

The Board notes that the veteran's diagnosis of Barrett's 
esophagus was listed on his January 1995 Agent Orange 
examination report.  However, Barrett's esophagus is not one 
of the enumerated diseases associated with Agent Orange 
exposure.  Accordingly, without any competent evidence of a 
nexus between the diagnosis of Barrett's esophagus and the 
veteran's service, there is no basis for a grant of service 
connection for Barrett's esophagus.


IV.  Lymph Node Disorder

Factual Background

Service medical records are negative for complaints, symptoms 
or findings that could be related to a lymph node disorder.  
A July 1972 examination report noted that the lymphatic 
system was normal.

An October 1995 VA examination report indicated that the 
veteran reported that no specific abnormality with the lymph 
nodes had been diagnosed.  The examiner stated that the 
veteran had some lumps under his skin, not located in the 
lymph node distribution.  The veteran indicated a couple of 
bumps underneath his skin, which the examiner stated were 
more consistent with sebaceous cysts.  The examiner stated 
that there was insufficient evidence to make a diagnosis of 
acute or chronic lymph node disorder at that time.

VA treatment records from December 1998 to December 2001 do 
not refer to complaints, symptoms or findings that could be 
related to a lymph node disorder, nor do the records include 
a diagnosis of such a disorder.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for a lymph node disorder.  The service medical 
records are silent with regard to indications of a lymph node 
disorder.  The lymphatic system was noted to be normal in a 
July 1972 examination report.  The post-service medical 
records do not contain any objective evidence of a lymph node 
disorder.  The October 1995 VA examination report stated that 
there was insufficient evidence to diagnose a lymph node 
disorder.  The examiner indicated that the bumps the veteran 
complained of were more consistent with sebaceous cysts.  
Additionally, the VA treatment records from December 1998 to 
December 2001 do not contain any clinical indications related 
to a lymph node disorder.

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a lymph node disorder.  
Although the veteran has given his own opinion that he has 
such a disorder as being secondary to Agent Orange exposure, 
the disorder is not a presumptive disease process, and the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). Accordingly, the Board concludes that a lymph 
node disoder was not incurred in or aggravated by service.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement ot service connection for Barrett's esophagus is 
denied.

Entitlement to service connection for a lymph node disorder 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

